Citation Nr: 0519285	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  98-10 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for fatigue as a 
chronic disability resulting from an undiagnosed illness.

3.  Entitlement to service connection for stomach disability 
as a chronic disability resulting from an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1991 to 
April 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The veteran testified before the 
undersigned at a hearing held at the RO in September 2000.  
In November 2000 the Board determined that new and material 
evidence had been submitted to reopen a previously denied 
claim of service connection for PTSD, and remanded the issue 
of service connection for PTSD, as well as the two other 
issues listed on the title page of this action, to the RO for 
further development.  The case was returned to the Board in 
December 2002, and was remanded again in June 2003 for 
further development not completed per the Board's November 
2000 remand.  The case was returned to the Board in March 
2005.

The Board notes that, in an April 2005 informal hearing 
presentation, the veteran's representative raised the issue 
of entitlement to service connection for a neuropsychological 
disability as a chronic disability resulting from an 
undiagnosed illness.  That issue is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran does not have PTSD.

2. The veteran served in Kuwait in 1994.

3.  The veteran has a chronic fatigue disorder due to an 
undiagnosed illness likely attributable to his military 
service in the Persian Gulf.

4.  The veteran has a chronic gastrointestinal disorder due 
to an undiagnosed illness likely attributable to his military 
service in the Persian Gulf.


CONCLUSIONS OF LAW

1.  The veteran does not have PTSD that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125(a) (2004).

2.  The veteran has a chronic fatigue disorder that is the 
result of disease or injury incurred in service.  38 U.S.C.A. 
§§ 1117, 1118, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.317 (2004).

3.  The veteran has a chronic gastrointestinal disorder that 
is the result of disease or injury incurred in service.  
38 U.S.C.A. §§ 1117, 1118, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from February 1991 to April 
1995, which service included a brief period of service in 
Kuwait in 1994.  There is nothing in his service medical 
records (SMRs) to indicate any complaints of or treatment for 
fatigue or gastrointestinal disorder while in service.  He 
was honorably discharged due to a diagnosed personality 
disorder.

In his claim and subsequent statements, the veteran avers 
that he has PTSD resulting from an incident that occurred 
while serving as a weather forecaster at a base in Georgia.  
The record shows that he had several letters of reprimand in 
late 1994 for failure to follow orders.  The incident which 
the veteran claims precipitated what he avers is PTSD 
involved failure to properly carry out his duties as the 
shift supervisor in his weather unit.  This incident involved 
his duties to brief aircrews and senior officials.  He was 
reprimanded for this incident as well.  The veteran avers 
that he was reprimanded for not providing briefings in 
person, as required.  The record shows that he was 
reprimanded for botching the sending of faxes containing the 
required information.  In November 2004, the veteran 
submitted a written response to this letter of reprimand, 
noting that he was overwhelmed by personal problems, and that 
he had not taken care to ensure that these problems did not 
interfere with his professional duties.  In a February 1995 
memorandum to his commander, the veteran apologized for his 
dereliction, and said that he was trying to dig himself "out 
of the hole I dug recently."  

The veteran was afforded a mental evaluation while in service 
in November 1994 in connection with his repeated disciplinary 
problems.  The examiner diagnosed dysthymia disorder; 
schizoid, passive-aggressive, and dependent personality 
traits.  As noted above, the veteran was administratively 
discharged.

The veteran was afforded several medical and mental 
examinations in the course of this appeal.  The report of a 
VA general medical examination dated in August 1997 noted 
"history of chronic fatigue," with no analysis or 
explanation provided.  An August 1997 neurological 
examination noted no neurological abnormality, and opined 
that the veteran's difficulties seemed to be more in the 
psychiatric realm.  

In September 1997, the veteran was afforded a VA examination 
regarding his stomach complaints.  The examiner noted the 
veteran reported a longstanding upper abdominal and 
epigastric burning sensation.  The examiner concluded that 
the veteran's signs and symptoms were not classic for gastric 
ulceration, duodenal ulceration, or gastroesophageal reflux 
disease (GERD).

In a VA mental disorders examination dated in October 1997, 
the examiner provided a diagnosis utilizing the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) criteria.  The examiner had no 
diagnosis under DSM-IV Axis I (clinical disorders and other 
conditions that may be a focus of clinical attention).  The 
Axis II (personality disorders and mental retardation) 
diagnosis was personality disorder not otherwise specified 
(NOS) with histrionic and dependent traits.  The examiner 
noted that the veteran had some psychiatric difficulties that 
seemed to be related to childhood trauma and sexual abuse, 
which manifested as a personality disorder.  

The veteran underwent an esophagogastroduodenoscopy in 
October 1997.  The results of this examination noted a normal 
appearing esophagus mucosa with no strictures, ulcers, or 
inflammation seen.  A small hiatal hernia was noted.  The 
gastroesophageal junction was noted to be normal.  The 
stomach examination revealed mild, diffuse mucosal erythema 
involving the body and antrum, with no ulcers visualized.  
Two non-bleeding superficial erosions were seen in the body.  
Antral biopsies were performed.  The laboratory reported no 
significant pathological changes, and a special stain for H. 
Pylori was negative.  

A treatment note dated in July 1999 from the VA Medical 
Center (VAMC) in Columbia, South Carolina, noted the 
veteran's history of difficulties while growing up.  The 
veteran was sexually molested at age nine by a teenage male 
neighbor.  The veteran gave a very strong family history of 
alcohol abuse and depression, including that his grandfather 
murdered his grandmother, and then committed suicide.  He had 
an uncle who was said to be bipolar.  The veteran was raised 
by a grandmother who, the veteran noted, still gave him too 
much unsolicited advice.  The veteran related that he never 
fit in as a child, having moved many times.  He reported low 
self-esteem, lack of range of affect, staying neutral except 
for rare anger outbursts, difficulty with anger, and 
irritability.  He reported difficulty in concentrating and 
staying on task.  He reported that he had no close friends, 
was uncomfortable in social situations, feared criticism and 
rejection, and saw himself always as "different."  He 
described himself as immature and insecure, seeing life 
mostly in a pessimistic light, helpless to improve his 
station in life.  

Another  treatment note dated in July 1999 from the Columbia 
VAMC, signed by a physician's assistant, diagnosed 
gastritis/duodenitis.  

In accordance with the orders of the Board's most recent 
remand, the RO sought documentation from the United States 
Armed Services Center for Research of Unit Records 
(USASCRUR), of the veteran's alleged PTSD stressor incident.  
The USASCRUR responded that the incidents described by the 
veteran, which the veteran had described as having been 
tormented unnecessarily, branded with incompetence, and 
singled out for no apparent reason, are not events that can 
be verified by any available records.  

Also in accordance with the Board's most recent remand, the 
veteran was afforded two additional examinations, both 
conducted in May 2004.  An initial evaluation for PTSD noted 
the veteran's history of being molested by older neighborhood 
boys on a weekly basis when he was nine and 10 years old.  
Also noted were some childhood behavioral problems and 
physical abuse by his mother.  The examiner noted that the 
veteran was inconsistent in his history in that he reported 
that he had no history of aggression, but also said he was 
hospitalized while on active duty after he communicated a 
threat to his ex-wife that he would kill her.  His in-service 
diagnosis of personality disorder, and his discharge for 
that, were also noted.  Also noted was the veteran's account 
of having been under intense stress during the incident for 
which he was reprimanded for failing to carry out his duties 
during an urgent military situation while he was the shift 
supervisor in his weather unit.  The veteran noted a good 
relationship with his second wife, to whom he had been 
married for eight years, and his two children.  

The examiner had no diagnosis in Axis I.  The Axis II 
diagnosis was personality disorder, NOS.  In Axis III, 
(general medical conditions) the diagnosis was:  stomach 
problems and fatigue.  In Axis IV (psychosocial and 
environmental problems) the examiner noted problems related 
to social environment and occupational problems.  The Axis V 
(global assessment of functioning (GAF) score) report was 65.  
The examiner concluded that the veteran did not meet the 
criteria for PTSD, noting that there is no traumatic event to 
associate with PTSD.  The events the veteran experienced in 
service, including his perceived tormenting by superiors, 
was, according to the examiner, a stressful event, but not 
threatening to his life or that of others.  The examiner 
further opined that the veteran's lack of anger control was 
part of his long-term difficulties, which were likely the 
result of his early childhood physical and sexual abuse.  The 
examiner concluded that there was no evidence to indicate 
that the veteran has a service-connected psychiatric illness.  

The veteran was also afforded an examination to determine the 
nature and etiology of any fatigue or stomach disability.  
This examiner noted that he had reviewed the veteran's SMRs, 
noting that there was no mention of fatigue or stomach 
problems in that record.  The examiner repeated the veteran's 
history as provided by him, including the in-service 
stressful events described above.  The veteran noted that 
during the time of his problems in service he became 
fatigued, including oversleeping and being late for work.  
Since that time, the veteran avers that he has been "mean 
and grouchy in the morning."  The veteran described his 
symptoms' onset as gradual.  He denied any low-grade fever, 
non-pharyngitis, lymphadenopathy, or any generalized muscle 
aches or weakness.  The veteran complained of some neck pain, 
but no headaches.  He said he had had problems falling 
asleep, and sometimes had early morning awakening since his 
last year of military service.  

The examiner noted that the veteran was treated with Prevacid 
for four years with little affect, which led to his stopping 
that medication two years previous to the examination.  The 
veteran related that eating sometimes helped his pain, 
sometimes not.  He had learned to avoid alcohol, coffee, and 
chocolate, which he reported aggravated his stomach problems.  
He was not troubled with constipation, and reported that 
occasional mid-abdominal pain was attributable to flatulence.  

On examination, the examiner noted no abnormalities.  He 
noted the previous diagnostic results discussed above, as 
well as a January 2001 CT scan of the abdomen and pelvis, 
which was assessed as normal.  The examiner's assessment was 
that the veteran had subjective fatigue with no support for 
the diagnosis of an acute or chronic disorder and had 
epigastric pain with no objective evidence to support the 
diagnosis of a gastrointestinal disorder.  Further, the 
examiner noted that there was no clinical diagnosis for the 
veteran's current fatigue or stomach disability.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

Entitlement to service connection for PTSD requires medical 
evidence diagnosing PTSD in accordance with the DSM-IV, a 
link, established by medical evidence, between current 
symptoms and an in-service stressor, and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. §§ 3.304(f); 4.125(a).

Here, there is no medical evidence confirming a diagnosis 
PTSD.  With no diagnosis of PTSD, the analysis ends, and 
service connection must be denied.  In so denying, the Board 
notes the veteran's belief that his workplace incident was a 
defining event in his life.  However, a diagnosis of PTSD 
requires both an incident involving actual or threatened 
death or serious injury, or threat of physical harm to self 
or others; and a response involving intense fear, 
helplessness, or horror.  DSM-IV, supra.  The veteran's 
stressful workplace incident does not, as noted by the VA 
examiner, rise to the level required to meet the criteria for 
service connection for PTSD.  As a result, PTSD was not 
diagnosed.

The only evidence of record supportive of the veteran's claim 
that he has PTSD consists of the lay statements of the 
veteran himself.  Competent lay evidence is evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2004).  
Medical opinion, by its very nature, requires specialized 
education, training, and experience.  Thus, while the veteran 
is competent as a layperson to describe the symptoms and 
events he experiences, he is not competent to provide medical 
diagnosis of PTSD.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1).  Service connection is 
therefore not warranted.

Turning to the remaining claims on appeal, the Board notes 
that the law allows for a presumption of service incurrence 
for certain chronic disabilities that have been attributed to 
service during the Persian Gulf war, including chronic 
undiagnosed disabilities.  On December 27, 2001, the 
President signed into law the Veterans Education and Benefits 
Expansion Act of 2001 (VEBEA), Pub. L. No. 107-103, 115 Stat. 
976 (2001).  This legislation amended various provisions of 
38 U.S.C. §§ 1117, 1118, including a complete revision of § 
1117(a).  Title 38 U.S.C. § 1117 was amended to expand the 
definition of "qualifying chronic disability" (for service 
connection) to include not only (1) a disability resulting 
from an undiagnosed illness as stated in prior law; but also 
(2) a medically unexplained chronic multi-symptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome (IBS)) that is defined by a cluster 
of signs or symptoms; and (3) any diagnosed illness that the 
Secretary determines in regulations warrants a presumption of 
service connection under 38 U.S.C. 1117(d).  A "qualifying 
chronic disability" includes one or any combination of these 
3 types of illnesses.  See 38 U.S.C.A. § 1117 (as amended by 
VEBEA, Pub. L. No. 107-103, § 202, 115 Stat. 976 (Dec. 27, 
2001)).

VA amended 38 C.F.R. § 3.317 to incorporate these changes, 
and that amendment was made retroactively effective to March 
1, 2002.  See 68 Fed. Reg. 34,539-543 (June 10, 2003).  New 
38 C.F.R. § 3.317(a)(2)(ii) was added, defining the term 
"medically unexplained chronic multi-symptom illness" to 
mean "a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities."  It was further 
stated that chronic multi-symptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  As yet, VA has identified 
only three illnesses as medically unexplained chronic multi-
symptom illnesses; therefore, new 38 C.F.R. 
§ 3.317(a)(2)(i)(B)(1) through (3) only lists chronic fatigue 
syndrome, fibromyalgia, and IBS as currently meeting this 
definition.

Accordingly, under these regulations service connection may 
be granted on a presumptive basis if there is evidence (1) 
that the claimant is a Persian Gulf veteran; (2) who exhibits 
objective indications of chronic disability resulting from an 
undiagnosed illness, a medically unexplained chronic multi-
symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, or IBS) that is defined by a cluster of signs 
or symptoms, or resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval, or air 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.  
Objective indications of chronic disability include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  Id.  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  Id. 

Here, the record shows that the veteran is a Persian Gulf 
veteran.  (A 1994 performance report shows that he deployed 
to Kuwait.)  The May 2004 examination report described above 
appears somewhat ambiguous in that it reported that there was 
no support for the diagnosis of an acute or chronic fatigue 
disorder, and there was no objective evidence to support the 
diagnosis of a gastrointestinal disorder.  The examiner, 
however, also noted that the etiology of the veteran's 
current fatigue and stomach disability is not known.  Given 
this ambiguity, and resolving reasonable doubt in favor of 
the veteran, the Board finds that service connection for a 
chronic fatigue disorder due to an undiagnosed illness and a 
chronic gastrointestinal disorder due to an undiagnosed 
illness is warranted.  By indicating that the veteran indeed 
experiences a current fatigue disorder and current 
gastrointestinal disability that can not be objectively 
confirmed and diagnosed, the examiner has essentially 
conceded that the veteran indeed experiences undiagnosed 
chronic disability.  

In deciding this issue the Board has considered the 
provisions of 38 U.S.C.A. § 5107 (benefit of the doubt).  
Under the of benefit-of-the-doubt standard, when a veteran 
seeks benefits and the evidence is in relative equipoise 
regarding any issue material to the determination of a 
matter, the law dictates that the benefit of any doubt 
belongs to the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  The 
Board has considered the benefit-of-the-doubt doctrine, and, 
as noted above, has applied it to the benefit of the veteran 
as regards his claims of service connection for fatigue and 
stomach disability.  However, the Board finds that the record 
does not provide even an approximate balance of negative and 
positive evidence on the merits regarding the veteran's claim 
of service connection for PTSD.  Therefore, on the basis of 
the above analysis, and after consideration of all of the 
factors, the Board finds a preponderance of the evidence is 
against the claim of service connection for PTSD.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra, at 57-
58.

III.  Veterans Claims Assistance Act of 2000

During the pendency of this appeal, on November 9, 2000 the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), was signed into law, changing the standard for 
processing veterans' claims.  In adjudicating this veteran's 
claim, the Board has considered the provisions of the VCAA.  
Among other things, the VCAA and implementing regulations 
require VA to notify the claimant and the claimant's 
representative of any information and any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2002, March 2003, and June 2003.  (Although the notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

Specifically regarding VA's duty to notify, the several 
notifications to the veteran apprised him of what the 
evidence must show to establish entitlement to the benefits 
sought, what evidence and/or information was already in the 
RO's possession, what additional evidence and/or information 
was needed from the veteran, what information VA would assist 
in obtaining on the veteran's behalf, and where the veteran 
was to send the information sought.  The veteran was also 
specifically asked to identify any information or evidence 
that he wanted VA to obtain on his behalf. Additionally, the 
RO informed the veteran of the results of its rating 
decisions, and the procedural steps necessary to appeal.  The 
RO also provided a statement of the case (SOC) and four 
supplemental statements of the case (SSOCs) reporting the 
results of the RO's reviews.  The Board notes in passing that 
the veteran never responded to an August 1997 request by the 
RO for evidence and information related to his Gulf War 
related claims.  The veteran also never completed and 
returned a PTSD questionnaire sent to him in April 2001, 
which was designed to help the RO search for evidence of the 
veteran's alleged PTSD stressor(s).  

Regarding VA's duty to assist, the Board notes that the RO 
obtained and incorporated into the record the veterans SMRs 
and VA treatment records discussed above, as well as the 
veteran's service record.  The RO also sought stressor 
information from USASCRUR.  The veteran was afforded two 
hearings, one before a hearing officer at the RO, and one 
before the undersigned.  Examinations and medical opinions 
were also obtained.  Given the standard of the regulation, 
the Board finds that VA has no duty to inform or assist that 
was unmet.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for fatigue as a chronic 
disability resulting from an undiagnosed illness is granted.

Entitlement to service connection for stomach disability as a 
chronic disability resulting from an undiagnosed illness is 
granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


